In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00065-CR



         JOHN HOWARD DEARING, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 8th District Court
               Franklin County, Texas
                Trial Court No. F9388




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                          ORDER

        Our review of the clerk’s record in this matter indicates that it contains un-redacted

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name

of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). The clerk’s record includes the names of persons who were minors at the time the

offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or

paper filing with the court, including the contents of any appendices, must not contain sensitive

data.” TEX. R. APP. P. 9.10(b).

        Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s record contains un-redacted sensitive data, we order the clerk of this Court, or her

appointee, in accordance with Rule 9.10(g), to seal the electronically filed clerk’s record in this

case.

        IT IS SO ORDERED.

                                                     BY THE COURT

Date: August 2, 2022




                                                2